Citation Nr: 0733079	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-15 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

2.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus.

(Consideration of the merits of the veteran's increased 
rating claims for bilateral hearing loss and tinnitus are the 
subject of a separate Board of Veterans Appeals decision 
issued this same date.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel

VACATUR

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence. 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.904 (2007).

The Board issued a remand on August 17, 2007 which, in error, 
directed the Regional Office in Waco, Texas to schedule the 
veteran for a Central Office hearing in Washington, DC.  The 
claims file further reflects that the veteran was scheduled 
for a July 2007 Central Office hearing and failed to appear 
or indicate any desire to reschedule. 


ORDER

The Board's August 17, 2007 remand, with respect to the 
issues of entitlement to a compensable evaluation for 
bilateral hearing loss and an evaluation in excess of 10 
percent for tinnitus is VACATED.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


